Citation Nr: 1401971	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-27 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right wrist disability.

2.  Entitlement to service connection for right thumb disability.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression and anxiety.

5.  Entitlement to an initial, compensable rating for residuals of thoracolumbar sprain injury with minimal degenerative joint disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to August 2003.  He also served in the Army National Guard of Kentucky, to include verified periods of active duty for training (ACDUTRA) from January 1986 to June 1986, from June 5, 1993 to June 6, 1993; from June 2, 1999 to June 19, 1999; and from August 11, 2001 to August 25, 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose from September 2008, July 2009, and September 2009 rating decisions.  

In the September 2008 rating decision, the RO denied, inter alia, service connection for right wrist disability, for residuals of a head injury, and right thumb disability.  In October 2008, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In the July 2009 rating decision, the RO granted service connection and assigned an initial 0 percent (noncompensable) rating for residuals of thoracolumbar sprain injury with minimal degenerative joint disease, effective July 19, 2007 (the date of the claim for service connection).  Further, in the July 2009 rating decision, the RO denied service connection for an acquired psychiatric disability claimed as depression and anxiety.  In July 2009, the Veteran filed an NOD as to the initial rating assigned for the low back disability; he also disagreed with the service connection denial.  The RO issued an SOC in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  

In December 2012, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded this claim, along with the claims for service connection and the claim for higher initial rating to the RO, via the Appeals Management Center (AMC) in Washington, DC,  for further action, to include additional development of the evidence.  After completing the requested development to the extent possible, the AMC continued to deny the claims (as reflected in an August 2013 supplemental statement of the case (SSOC)) and returned these matters to the Board for further consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in such file reveals, with the exception of the September 2013 Appellant's Brief, that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although service treatment records document that the Veteran has complained of right thumb and wrist pain, the competent, probative evidence of record does not support a finding that he has an underlying right thumb or right wrist disability, and the Veteran has not cooperated with VA's efforts to resolve questions as to diagnosis and etiology of such disabilities.

3.  Although service treatment records document the Veteran experienced a head injury during service, no head disability was diagnosed during the Veteran's period of active service or any period of ACDUCTRA, or for several years after service; there is no credible evidence of continuity of symptoms associated with the head injury during and since service; and the only competent, probative opinion on the question of whether there exists a medical nexus between the tension headaches diagnosed many years post service and the in-service injury weighs against the claim.

4.  There is no competent, credible evidence of psychiatric symptoms during the Veteran's period of active duty service or any period of ACDUTRA, or for several years after service; and the only competent, probative opinion on the question of whether there exists a medical nexus between depression and anxiety diagnosed post service and service weighs against the claim.  

5.  The RO has assigned a 10 percent baseline (pre-aggravation) disability rating for residuals of thoracolumbar sprain injury with minimal degenerative joint disease.  

6.  Since the July 19, 2007 effective date of the award of service connection for residuals of thoracolumbar sprain injury with minimal degenerative joint disease, this disability has been manifested by complaints of pain and slight limitation of motion.  The Veteran has not had limitation of forward flexion to 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; no separately ratable neurological manifestations of low back disability; or disc disease with incapacitating episodes of at least two weeks over the past 12 months  

7.  The applicable schedular criteria are adequate to rate the Veteran's service-connected spine disability at all points pertinent to this appeal.

8.  The Veteran's service-connected disabilities do not meet the minimum percentage requirements for an award of a schedular TDIU, and have not been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right thumb and wrist disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for residuals of a head injury are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for an acquired psychiatric disability, claimed as depression and anxiety, are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

4.  The criteria for an initial, compensable rating for residuals of thoracolumbar sprain injury with minimal degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Disease and Injuries of the Spine (2013).

5.  The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In connection with the claims for service connection (to include, initially, the back) and the claim for a TDIU, June and  July 2009 pre-rating letters provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  These letters meet the Pelegrini and Dingess/Hartman content of notice requirements (as applicable), as well as the VCAA's timing of notice requirement.

After the award of service connection and the Veteran's disagreement with the initial rating  for thoracolumbar spine disability, no notice letter specific to the downstream higher initial rating issue was provided; however, none was required, as the Veteran is not prejudiced by the absence of such notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).,  As noted, appropriate notice was previously provided in connection with the claim for service connection for the spine disability.  Moreover, the  November 2009 SOC set forth the criteria for higher ratings for spine disability (the timing and form of which suffices, in part, for Dingess/Hartman).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, and various VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative and spouse, on his behalf.  The Board also finds that no further RO action on any of these claims, prior to appellate consideration, is required.

The Board notes that, in July 2009, the RO contacted the Social Security Administration (SSA) regarding any medical evidence in its possession pertaining to any claim for disability benefits filed by the Veteran.  However, later that same month, SSA notified VA that no medical records were available.  In August 2009, the RO notified the Veteran, consistent with 38 C.F.R. § 3.159(e), of its attempts to obtain any outstanding evidence from SSA; it also informed the Veteran that he should submit any relevant evidence in his possession.  No additional evidence has been received.  On these facts, Board finds that no further RO action in this regard is warranted.  

Also, as noted, the claims on appeal were remanded in December 2012 to verify all of the Veteran's periods of ACDUTRA, to obtain addendum opinions, and so the Veteran could be afforded additional VA examinations, which he underwent in May 2013.  In the December 2012 remand, the Board requested that the VA examiner indicate whether or not the appellant had any right thumb disability, right wrist disability, disability of the head, or psychiatric disability; and if so, provide diagnoses and nexus opinions as to the etiology of such disabilities.  Additionally, the Veteran was to undergo a contemporaneous examination for his service-connected back.  The May 2013 examination reports and addendum opinions reflect findings and opinions consistent with the Board's directives.  Thus, the Board is satisfied that there was substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2013).

Generally, in order to prove direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Certain chronic diseases, such as arthritis and psychoses, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical opinion) ,apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As regards lay evidence, a layperson is competent to report matters within his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Such would include observable symptoms or injury residuals. See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a layperson is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in assessing credibility and probative value, such reports may be weighed against other evidence.  See Barr, supra. 

Laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis and etiology of complex disabilities, to include those disabilities not  capable of lay observation, are matters within the province of trained medical professionals.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); see also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

1.  Right thumb/wrist

The Veteran's initial application for benefits indicates an onset of a right thumb disability on June 18, 1993; and a right wrist disability on August 2001 while serving a period of ACDUTRA.  In statements received throughout this appeal, the Veteran contended that he injured his right hand/thumb on June 18, 1993 when he fell off of his top bunk in the barracks.  He also reported that he injured his right wrist on August 21, 2001 when he fell over on his M-60 rifle while marching.

Service treatment records (STRs) reflect that the Veteran was seen on sick call on June 18, 1993 for trauma to his right hand after falling from his top bunk.  A June 1993 X-ray report notes trauma to the right hand with tenderness at the thumb, fourth, and fifth metacarpal areas.  The X-ray impression was normal hand(s).  STRs also reflect the Veteran was seen on sick call on August 23, 2001 for complaints of pain in his right wrist and forearm.  A positive line of duty determination was made and the assessment was strain of the right wrist; the Veteran was given a sling for his right arm.  A sworn statement by the Veteran dated August 25, 2001 indicates that he reported falling onto his M-60 rifle while marching in the field.  He also reported that he could not move his wrist the next morning.

On April 2009 VA hand examination, the Veteran reported that, while in service he tried to catch himself from falling with his right hand; mild swelling of the right hand was noted, the Veteran complained of pain in the right 4th and 5th fingers; however, the X-ray was negative.  Although the examiner noted that current examination of the right hand/thumb was essentially normal, and that X-ray was normal, the assessment was carpal metacarpal DJD, no evidence of injury in service.  Relevant to the right thumb, the examiner opined that there was no evidence on review of medical record/military medical record of injury to the right thumb in military service.  

On May 2013 VA examination, the Veteran reiterated his contentions regarding his in-service injuries.  Physical examination of the right hand/wrist was unremarkable.  X-ray was normal.  The examiner opined that it was less likely as not the claimed disability was related to service.  The examiner identified herself as the individual who performed the April 2009 examination, and noted that she originally made the diagnosis of carpal metacarpal degenerative joint disease (DJD) based, in part, on the Veteran's report of tenderness to palpation of the joint and documentation in the medical literature that the joint is the most affected by osteoarthritis in the hand. 

The examiner offered that any osteoarthritis at the base of the thumb, if present, is so mild that the condition is not yet apparent on X-ray evaluation of the thumb joint on 4/13/2009 and 5/20/2013.  She indicated that she provided no thumb disability diagnosis because the clinical impression is not yet supported by X-ray finding.  Relevant to the right wrist, the examiner opined that any current disability was less likely as not related to service.  The examiner stated that X-rays during the examination do not document any current right wrist disability.  She indicated that carpal tunnel syndrome is not a diagnosis that can be made by X-ray..  The examiner noted that the Veteran was referred for electrodianosis, including nerve conduction studies; however, the Veteran failed to keep the appointment.  The examiner therefore concluded that there was no information available that supports a diagnosis of right wrist carpal tunnel syndrome.

In a July 2013 deferred rating decision, the RO asked that the examiner clarify her opinions regarding the Veteran's right thumb and right wrist.  

In an August 2013 addendum opinion, the examiner indicated that in her previous report, she noted the Veteran reported mild, symmetrical tenderness to palpation of carpal metacarpal joints of both thumbs.  There was no side to side asymmetry. There was no X-ray evidence of pathology affecting the right hand more than the left hand.  She indicated that she opined that this may be evidence of early bilateral osteoarthritis at the carpal metacarpal joint which is commonly affected by osteoarthritis in middle aged adults.  The examiner noted that, as there is no side to side asymmetry, there is no evidence that the fall affected the right thumb.

Further, she noted that the previous notation "Tender Thumb" was only found in the request for X-ray imaging of the hand June 18, 1993.  The X-rays were interpreted as normal by radiologist Dr. S.A.  The examination of the Veteran which led to request for X-ray examination is dated June 18, 1993.  In that evaluation, the history documents the Veteran presented mild swelling of the fingers of the right hand.  The examiner noted that the Veteran complained of pain in the right 4th/5th fingers. The examination revealed tenderness/swelling of the 4th/5th MCP joints of the right hand.  No mention of the thumb appears in the history or physical examination of the Veteran.  Regarding the right wrist, the examiner noted that the test was ordered; the Veteran was notified; he failed to report for the second time.  Therefore, she noted that no carpal tunnel syndrome has been documented.

The above-cited evidence does not support a finding that the Veteran has, or at any time pertinent to the appeal has had, a diagnosed right thumb or right wrist disability.  

The Board acknowledges that the Veteran has complained of pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Moreover, while the Veteran is competent to report his own pain, and continuity of his symptoms, he is not shown to have the training or expertise to competently diagnose himself with a disability underlying  his complaints.  See Jandreau, supra, 

The Board notes that the Veteran twice failed to report to an appointment for nerve conductive studies which would have resolved the question of whether he actually has current  disability-specifically, carpal tunnel syndrome.  Consequently, the Board has no choice but to decide the issue based on the evidence of record.  The Board notes that corresponding to VA's duty to assist the Veteran is a duty on his part to cooperate with VA in developing a claim.  38 C.F.R. § 3.655 (2013); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110;  See also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, the available medical evidence does not establish that the Veteran has the disability for which service connection is sought; there can be no valid claim for service connection.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353  Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

For all the foregoing reasons, the Board finds that the claims for service connection for right thumb disability and for right wrist disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990). 

2.  Residuals of a head injury

The Veteran's initial application for service connection for residuals of head injury indicates an onset of a head disability on June 18, 1993.  In statements received throughout this appeal, the Veteran contended that he sustained a head injury on June 18, 1993 when he fell off of his top bunk in the barracks.  

STRs reflect that the Veteran was seen on sick call on June 18, 1993 for trauma to his head after falling from his top bunk.  A June 1993 X-ray report notes trauma to the head with blurred vision/lightheaded.  Neurological evaluation was unremarkable and the X-ray impression was normal skull series.

VA treatment records from September 22, 2008 to February 24, 2009 show no treatment for any problems associated with head, including headaches.  

On April 2009 VA neuropsychological VA evaluation, the examiner concluded that the Veteran's test results were invalid and therefore it was not possible to determine his functional status given the invalid data.

On May 2009 VA traumatic brain injury (TBI) examination, the Veteran reported that while on annual 2-week training, he fell out of the top bunk and was knocked out.  He indicated that he sought medical attention that included X-rays of his head.  The Veteran reported that he has a headache and numb spot on the right side-and that the spot has felt numb ever since that time.  The Veteran also reported headaches and memory loss ever since the incident.  Reflex examination was normal; sensory examination was normal; the Veteran reported decrease to sharp sensation in a circular area the size of a silver dollar over the right parietal area; motor examination was normal; the Veteran complained of mild memory loss, however, there was no objective evidence on testing; judgment was normal; motor activity was normal; visual spatial orientation was normal; the Veteran was able to communicate and comprehend normally.  It was noted that MRI of the brain revealed a few nonspecific T2 signal abnormalities in the periventricular white matter that may represent small vessel disease.  The examiner  opined that there was no evidence of TBI; and the tension-type headache was unrelated to any TBI, the examiner observed that after a review of the records, history taken from the Veteran, the neurological examination, and imaging studies, there is no evidence to support tension-type headaches are caused by a fall from the bunk bed in 1993.

In a May 2013 VA neurology supplemental opinion, the prior examiner indicated that the Veteran's right parietal area was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He indicated that the subjective decrease to sharp over the Veteran's right temporal scalp region was in the proximity of the right auriculotemporal nerve branch of right V3 cranial nerve.  The area the Veteran described as numb is the shape and size of a silver dollar, which is inconsistent with the sensory distribution of that nerve which is in a long ribbon with much greater inferior-superior border than ventral-dorsal border.

In a July 2013 deferred rating decision, the RO asked that the examiner clarify his opinion regarding the Veteran's residuals of head injury.  Specifically, the examiner was asked to define what the description of the "sharp" was.

In August 2013, the examiner opined; "What is sharp? The intention of the examiner was to refer to the sensation of sharp versus dull when a sharp stimulus is applied to the area. Perhaps this statement more clearly describes the exam finding: As skin was prodded with a (non-dull) pointed instrument, the Veteran had a subjective decrease to sensation of sharp in a circular area ~the size of a silver dollar over right parietal area compared to the adjacent scalp surrounding that circumscribed silver dollar-sized area.  Although this is in the proximity of the innervation of the right auriculotemporal nerve branch of right V3 cranial nerve, this subjective decreased sensation is not consistent with the sensory distribution of that nerve which is in a long ribbon with much greater inferior-superior border than ventral-dorsal border, nor is it consistent with any other sensory nerve distribution."

The examiner was also asked to state whether the given opinion meant that the Veteran's current symptoms are inconsistent and/or unrelated to the injury or affected nerve caused by the in-service head injury.  The examiner opined: "the subjective sensory loss over the right parietal area, is inconsistent and unrelated, i.e. less likely as not (less than 50/50 probability) caused by or a result of the Veteran's fall from a bunk (in service head injury) in 1993."  Also, the examiner was asked to address the diagnosis of migraines and blurred vision, and to provide an opinion in regards to whether the Veteran's current migraines and blurred vision is a result of the in-service fall or any other event in service, as the Veteran has a diagnosis of migraines which he relates to service.  The examiner noted that migraine and blurred vision is not caused by or a result of the in-service injuries shown by service medical records.  The rationale was: "In my 2009 C&P report I found no evidence for a diagnosis of TBI, i.e. no head injury.  Furthermore, I diagnosed Veteran with tension-type headache unrelated to TBI.  I did not give a diagnosis of migraine.

After re-review of the records, history from the Veteran, neurological examination, and imaging studies (neuropsychological examination was interpreted invalid), I can find no evidence to support that his claim of migraine and blurred vision is caused by his fall from a bunk in 1993, or from other in-service activity."

Given the above, the Board finds that service connection for claimed residuals of head injury must be denied.  

Although a June 1993 STR documents the Veteran experienced a head injury during active service, no residual head disability was diagnosed during the Veteran's period of active service or any period of ACDUCTRA.  Neurological evaluation was within normal limits and the X-ray taken at the time revealed normal skull series.  Furthermore, post service treatment records do not document any continuing problems associated with the in-service head injury.  .

The only current head disability noted is tension headaches.  Tension headaches were not documented in service, or for many years thereafter.  Indeed, the post-service evidence reflects no documented indication of headaches until, at the earliest, some 16 years after the noted June 1993 incident.  Additionally, headaches were documented 6 years after the Veteran's August 2003 discharge from active duty.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the only competent opinions to address the question of whether there exists an etiological relationship between current headaches and service--those provided by the May 2009, May 2013 and August 2013 VA examiner-are  adverse to the claim.  The Board finds such opinions probative of the medical nexus question, based upon examination of the Veteran, and full consideration of his documented medical history and assertions.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993; Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 
Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in facts, supports the claim.  

Furthermore, the lay assertions advanced in connection with the appeal do not provide persuasive support for the claim.  To whatever extent the Veteran may be asserting continuing symptoms associated with the head injury since service, no such symptoms are documented.  Even if he experienced such symptoms, however, as noted, the VA examiner considered such assertions, and still rendered opinions weighing against the claim.  Moreover, as the Veteran is not competent to attribute his own symptoms to a specific diagnosis, or to otherwise render a medical opinion on the complex medical matter of he has current disability residual to in-service head injury, he can neither support the claim, nor controvert the probative opinion of the VA examiner, on the basis of his own lay assertions.  

For all the foregoing reasons, the Board finds that the claim for service connection for residuals of a head injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

3. Acquired psychiatric disability

Regarding the Veteran's claimed acquired psychiatric disability, the Veteran has asserted anxiety and depression since his period of active duty dating from October 2001 through August 2003.  He also submitted a lay statement from his wife attesting to a change in his behavior following his entry into active duty in October 2001.  Notably, a June 2003 Post-Deployment Assessment reflects that the Veteran reported a history of "some" feelings of being down, depressed, or hopeless in the last two weeks.  VA treatment records show that the Veteran reported a history of depression since approximately 2003; when evaluated in September 2008; the assessment was depression.  

Pursuant to the December 2012 Board remand, the Veteran was afforded a VA psychiatric evaluation in May 2013.  On the May 2013 VA psychiatric evaluation, depression was diagnosed.   The Veteran reported that he did not experience any mental health symptoms while in the military.   He reported that he sought help for his depression after his discharge from the National Guard.   He reported that his depression stemmed from chronic pain, lack of income and difficulties with his mother-in-law.   After a review of the record, the examiner opined that the Veteran's psychiatric disability was less likely than not incurred in or caused by his military service.   The examiner indicated that the Veteran appears to currently meet the criteria for a diagnosis of depressive disorder; however there was no clear connection that such disability was related to service.   The examiner indicated that he considered all of the evidence, however finds that the Veteran's current depression is more likely due to his situational stressors surrounding his unemployment and financial concerns.

Considering the above-cited evidence in light of all applicable legal authority, the claim for service connection for psychiatric disability must been denied.

At times pertinent to this appeal, the Veteran been diagnosed with depression, and anxiety; hence, current disability is shown.  As indicated, above, however, a finding of service connection also requires evidence of an in-service injury, disease or event, and of a nexus between such in-service injury, disease or event and currently disability.  Here, the claim fails on the medical nexus question. 

In connection with the current claim, as noted, the Veteran has asserted that he experienced anxiety and depression since his period of active service.  

Service treatment records reflect no findings pertinent to, or complaints of, any psychiatric problems.  In a report of a June 2003 Post-Deployment Assessment, the Veteran asserted some "feeling down, depressed, or hopeless".  The report of the Veteran's June 2003 examination for separation from service indicates a normal psychiatric evaluation, and no psychiatric problems were noted.

As for the Veteran's own assertions advanced in support of this appeal, here, the Veteran's assertions of experiencing depressive symptoms in service are not clearly supported by or consistent with evidence contemporaneous to service, and thus, are not deemed credible.  Other than the one-time mention of feeling down during the June 2003 examination, there is no indication that the Veteran was seen in service for any mental health issues.  Additionally, he reported feeling fine during the June 2003 separation evaluation.  The contemporaneous lay and medical evidence, is considered more reliable than the unsupported assertions of events or reports of symptoms now several years past, made in connection with a claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

The Board further finds that the Veteran's assertions of continuity of depressive symptoms since service, while competent, are likewise not credible.  In this regard, again the Board points out that the Veteran did report in June 2003 separation examination that he had experienced feeling down, depressed, or hopeless over the previous 2 weeks; however on examination he indicated that he feels fine, and he voiced no complaints.  Furthermore, the Veteran filed a claim in July 2007 regarding other disabilities, but that time did not even suggest that he was depressed due to any incident in service.  The Board accepts as more persuasive the Veteran's own report that he felt fine and had no complaints, (as reflected in contemporaneous service records), than his assertions that he has been depressed since 2003 advanced in connection with the current claim for benefits.

Moreover, the first actual documented diagnosis of a psychiatric disorder does not appear in the medical evidence until September 2008, nearly 5 years after the Veteran's discharge from service.  Notably, such is well outside of the one year period for establishing presumptive service connection for a psychosis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Board further notes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for direct service connection for the disability.  See Maxson,  v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the lack of credible evidence regarding symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

Furthermore, the only competent, probative opinion to address the question of whether there exists an etiological relationship between the Veteran's current depression and service-that provided by the May 2013 VA examiner-is adverse to the claim.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in facts, supports the claim.  

Finally, to whatever extent the Veteran or his wife attempt to assert the existence of medical relationship between current psychiatric disability and service, such assertions provide no basis for allowance of the claim.  As neither is shown to have the training and medical expertise to competently render a probative opinion on this complex medical question, the lay assertions in this regard have no probative value. 

For all of the foregoing reasons, the claim for service connection for an acquired psychiatric disability, claimed as anxiety and depression, must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,1 Vet. App. at 53-56.

B.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Additionally, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the analysis in this case is therefore undertaken with the consideration that different ratings may be warranted for different time periods.

According to 38 C.F.R. § 4.22, in cases involving aggravation by active service, the rating assigned will reflect only the degree of disability over and above the degree existing at the time of entrance into active service, whether the particular condition was noted at time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary, therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  

By July 2009 rating decision, the RO awarded service connection for residuals of thoracolumbar sprain injury with minimal degenerative joint disease (DJD) and assigned an initial noncompensable rating, effective July 19, 2007 (the date of the claim for service connection).  The record reflects that the RO granted service connection for this disability based on aggravation of a nonservice-connected disability.  In the July 2009 rating decision, the RO determined that the Veteran's residuals of thoracolumbar sprain injury with minimal DJD met the criteria for a 10 percent schedular rating, but also noted that evidence of record, including an April 2009 VA examination report, indicated a 10 percent baseline disability prior to the aggravation.  Specifically, a baseline level of 10 percent disability was established on the basis of arthritic changes.  After deducting the pre-aggravation level of disability as required by the controlling law, a noncompensable rating was assigned, 

The Veteran asserts that he is entitled to a compensable rating for his back disability as this condition results in constant pain.  He indicated that he was unable to sit or stand for more than 30 minutes.  Notably, he has not expressed any disagreement with the baseline determination.  

The rating for the Veteran's residuals of thoracolumbar sprain injury with minimal DJD has been assigned under Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  See 38 C.F.R. § 4.27 (2013).  However, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.

That formula provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  These criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Board point out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under Note (1) of the General Rating Formula, VA must also consider whether combining ratings for orthopedic and neurological manifestations of supine disability would result in a higher rating.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a compensable rating for the Veteran's residuals of thoracolumbar sprain injury with minimal DJD is not warranted at any point pertinent to this appeal.

An October 2008 VA physical therapy consultation report documents the Veteran's  report of a long history of mid lumbar and mid thoracic pain.  He indicated that he experienced right lower extremity radiation if he sits or stands longer than 30 minutes.  On examination, it was noted that the Veteran experienced pain with flexion as early as 10 degrees and that he needed to support himself by holding onto the wall.

On April 2009 VA spine examination, the Veteran reported continued back pain since the 5th of May 2007 after moving bags for himself and his whole unit.  During the examination, the Veteran reported that he was not able to work due to back pain and other injuries.  He states that he can do normal activities but moves slowly.  Imaging studies show early degenerative changes, with no focal finding.  Range of motion testing revealed flexion to 70 degrees; extension to 20 degrees; left lateral flexion to 20 degrees; left lateral rotation to 35 degrees; right lateral flexion to 20 degrees; right lateral rotation to 25 degrees; right lateral rotation to 25 degrees; there was objective evidence of pain on active ROM.  The examiner opined that the Veteran's back condition of sprain injury was as likely as not permanently aggravated by lifting activities of military service beyond normal progression.  The underlying back condition of mild osteoarthritis is not related to military service and likely comprises 90 percent of the current back condition.  The noted aggravation of the back sprain comprises 10 percent of the noted back condition.

Pursuant to the December 2012 Board remand, the Veteran was afforded an examination of his spine in May 2013.  At that time, the Veteran reported ongoing pain in the middle and lower back, which he reports is aggravated by activity or prolonged positioning.  He denied that flare-ups impact his functioning.  Range of motion studies revealed flexion was to 65 degrees with painful motion beginning at 50 degrees; extension was to 20 degrees with pain beginning at 20 degrees; right lateral flexion was to 30 degrees with pain beginning at 30 degrees; left lateral flexion was to 25 degrees with pain beginning at 25 degrees; right and left lateral rotation was each to 30 degrees with pain beginning each at 30 degrees.  

The Veteran was able to perform repetitive testing, and such revealed no changes in range of motion; the examiner noted that there was no additional limitation following repetitive testing.  There was functional loss and/or impairment in that the Veteran experienced pain on movement, interference with sitting and/or standing and/or weight-bearing, and, per the Veteran's report, interference with activities of daily living.  It was noted that the Veteran had localized tenderness in that he exhibited an exaggerated limp on the right side.  There was no noted muscle spasm.  Muscle strength testing was essentially normal.  There was no noted atrophy.  Deep tendon reflexes were normal.  Sensory examination was essentially normal; however it was noted that there was a decreased sensation in the left ankle and foot/toes.  Straight leg raises were negative bilaterally.  The examiner noted that there were no signs or symptoms of radiculopathy.  Disc disease was not found.  Lumbar spine X-ray was normal.  The examiner opined that there was no neurological impairment found and that no such impairment would be expected to be associated with the noted sprain injury with minimal DJD at one level.

Given the foregoing, the Board finds that, since the July 2007 effective date of the award of service connection,  the Veteran's spine disability has been manifested by complaints of pain and slight limitation of motion; this is a disability picture consistent with no more than a 10 percent rating.  As such, after deducting the pre-service baseline of 10-as VA is required to do-noncompensable rating results,  

Specifically, range of motion testing has not revealed forward flexion to 60 degree or less, or combined range of motion of the thoracolumbar spiel of 120 degrees or less..  Indeed on April 2009 VA examination, flexion was to 70 degrees and on the most recent May 2013 examination, forward flexion was to 65 degrees.  Moreover, combined range of motion on each examination was greater than 120 degrees.  Further, repetitive motion on examination has not revealed any additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups that limited flexion to 60 degrees or less.  The medical evidence also does not support a finding of additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups that meeting the range of motion required of at least the 20 percent rating.

Thus, even considering the factors noted in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the Board finds that, based on limitation of motion and associated findings, the 10 percent (pre-baseline deduction) rating adequately compensates the Veteran for his pain, and that other DeLuca factors provide no basis for assignment of any higher rating.  

The Board also points out that there has been evidence of  muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosiss-other findings that might warrant the next higher, 20 percent rating under the General Rating Formula.  Indeed, VA outpatient treatment records and VA examination reports reveal no neurological problems associated the lumbar spine disability.  For that reason , and because the recent VA examiner specifically found that Veteran has no neurological manifestations of spine disability, Note(1) to the General Rating Formula also provides no basis for a rating in excess of 10 percent at any point during the period under consideration.

Furthermore, there is no competent, persuasive evidence to support a finding that the Veteran's service-connected spine disability would warrant a higher rating at any pertinent point if rated on the basis of incapacitating episodes.  Notably, the Veteran has not been shown to have any degenerative disc disease.  Furthermore, the medical evidence from this period does not indicate any bed rest prescribed by a physician, let alone for a total period of at least 2 weeks during a 12-month period, as required for a higher, 20 percent, rating.  Based on the foregoing, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes likewise provides no basis for assignment of a higher rating.

For all the foregoing reasons, the Board concludes that the Veteran's spine disability picture is most consistent with the currently assigned 0 percent rating (calculated by deducting a baseline disability of 10 percent from the current level of disability of 10 percent).  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the spine disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the August 2013 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2013); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the spine disability under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Moreover, there has been no argument that the schedular criteria are inadequate to the rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met for the claim.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's spine disability, pursuant to Fenderson (cited above), and the claim for an initial compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013). 

In this case, service connection is in effect for grease burn scar, left wrist (rated as 10 percent disabling), as well as left ankle sprain, thoracolumbar spine sprain, and left ear hearing loss (each rated as noncompensable).  The Veteran's combined disability rating for all disabilities is 10 percent.  The combined rating for the left ankle and the back-the two disabilities for which higher ratings have been pursued in connection with this appeal-is 0 percent.  Thus, he does not meet the minimum TDIU percentage requirements for a schedular TDIU under 38 C.F.R. § 4.16(a). 

However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases-and pursuant to specifically prescribed procedures-when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

The central inquiry is whether the Veteran's service connected disabilities, alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529(1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, there is no competent evidence or opinion that even suggests that the Veteran is or has been rendered unemployable due to his service-connected left ankle and back disabilities at any point pertinent to this appeal.  Although he has not worked at any point pertinent to this appeal, there is no indication that he is incapable of working.  Indeed, April 2009 and May 2013 examiners have each indicated that the disabilities would have an impact on his physical employment; however, the Veteran was capable of sedentary employment.  The Board accepts these opinions-particularly, the opinion of the May 2013 examiner, who considered the functional effects of service-connected disabilities-as  probative of the unemployability question..  Significantly, neither the Veteran nor his representative has presented any contrary, competent opinion-i.e., one that supports the claim.

Furthermore, to whatever extent the Veteran and/or his wife attempts to establish the his entitlement to a TDIU on the basis of lay assertions, the Board emphasizes that neither has been shown to possess expertise in medical or vocational matters.  See e.g.,  38 C.F.R. § 3.159(a); Jandreau  492 F.3d at 1376-77.  Hence, the lay assertions in this regard have no probative value.

In sum, the competent, probative evidence simply does not support a finding that, at any pertinent point, the Veteran's service-connected left ankle and low back disabilities, in particular-the two disabilities for which claims for higher ratings were properly on appeal-preclude, or have precluded him, from obtaining or retaining substantially gainful employment. As such, the criteria for invoking the procedures for assignment of a TDIU, on an extra-schedular basis, are not met.

Accordingly, the claim for a TDIU must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for right wrist disability is denied.

Service connection for right thumb disability is denied.

Service connection for residuals of a head injury is denied.

Service connection for an acquired psychiatric disability, claimed as depression and anxiety, is denied.

An initial, compensable rating for residuals of thoracolumbar sprain injury with minimal degenerative joint disease is denied.

A TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


